Case: 09-50481     Document: 00511102549          Page: 1    Date Filed: 05/06/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 6, 2010
                                     No. 09-50481
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDDIE MARTINEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:04-CR-2699-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Eddie Martinez challenges the sentence the district court imposed after
revoking a previously imposed term of supervised release. Martinez argues that
the 24-month sentence is plainly unreasonable because the sentence was
supposed to be a penalty for his breach of trust in violating the conditions of his
supervision, a breach which he asserts was relatively minor. He contends that
a sentence between four and ten months of imprisonment, the Sentencing



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50481   Document: 00511102549 Page: 2        Date Filed: 05/06/2010
                                No. 09-50481

Guidelines range, would have been sufficient, but not greater than necessary, to
achieve the sentencing goals of 18 U.S.C. § 3553(a).
      Because Martinez did not object to the sentence in the district court, we
review for plain error only. See United States v. Jones, 484 F.3d 783, 792 (5th
Cir. 2007). While the 24-month sentence exceeded the advisory guidelines range
as properly calculated by the district court, the sentence did not exceed the
statutory maximum. See 18 U.S.C. § 3583(e)(3). Given the district court’s
expressed concerns regarding Martinez’s history and characteristics, and its
implicit consideration of other § 3553(a) factors as well, Martinez has not shown
that the sentence constituted plain error. See Jones, 484 F.3d at 792-93; United
States v. Smith, 417 F.3d 483, 491-92 (5th Cir. 2005); United States v. Teran, 98
F.3d 831, 836 (5th Cir. 1996).
      AFFIRMED.




                                       2